DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Status of Claims
Claim 1, 4-5, 8-12, and 14-18 are pending and under examination.
Claims 2-3, and 6-7 have been canceled.
Claims 17-18 have been added by amendment.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to PCT/EP2015/065398, filed 07/06/2015, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
The amendments to the drawings and specification received on 04/19/2021 are accepted and the previous drawing and specifications objections are withdrawn.
Applicants amendments to the claims received on 04/19/2021 have overcome some of the 112(f) claim interpretations set forth in the Final Rejection mailed on 10/20/2020. 
Based on the amended claims and remarks received on 04/19/2021, the previous prior art rejection based on Carragher has been withdrawn with respect to claims and 1, 4-5, 8-12, and 14-16.  
Based on the amended claims and remarks, a new prior art rejection is set forth for the newly added claim 18.  The Examiner thanks Attorney Sherman for the courtesy of participating in an interview on July 21, 2021.  In the interview, the Examiner and Attorney Sherman discussed proposed amendments to move the case into condition for allowance which included the cancellation of claim 18.  Attorney Sherman notified the Examiner that Applicant(s) would not be available to review the proposed amendments until August 15, 2021.  However, due to time constraints surrounding the case the Examiner informed Attorney Sherman that an action would need to be sent out by Friday July 30, 2021. 

Drawings
No objections to the drawings are made.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 17 recites “the first adapter together with the support structure fall under the action of gravity in a pivoting motion into a vertical position above the container”.  However, the specification does not provide sufficient antecedent support for the adapter falling under the action of gravity in a pivoting motion.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims.

Claim Objections
Claims 4, 5, 8, 9, 10, 11, 12, 14, 15, & 16 objected to because of the following informalities:  

Claim 1 lines 20-23 recite “the transfer mechanism comprises a hinge to pivot an assembly comprising the first and the second adapter and the support structure into a vertical position above a container”.  The claims would be more clear if they included a configuration of the assembly from which the assembly is pivoting from.  In other words, in order for the assembly to pivot into a vertical position then it must be configured in another position that is not vertical.  The Examiner suggests amending the claim to recite “the transfer mechanism comprises a hinge to pivot an assembly comprising the first and the second adapter and the support structure from a horizontal position into a vertical position above a container”.
Claims 4, 5, 8, 9, 10, 11, 12, 14, 15 & 16 recite “System according to claim…” in the preamble.  Claims 4, 5, 8, 9, 10, 11, 12, 14, 15 & 16 are dependent from claim 1 which recites “Preparation system for preparing a sample for electron microscopy”.  Accordingly, the claims should recite “The preparation system” in the preamble.
Claims 4, 9, 11, & 12 refers to “the system”.  Claim 4 is dependent from claim 1 which refers to “preparation system”.  Therefore, the claims should recite “the preparation system”.
Claim 1 is not a complete sentence because the claim language concludes with a comma “,”.  The claim should be one complete sentence and conclude with a period “.”.
Claim 17 recites “the transfer mechanism comprises a hinge configured to let the first adapter together with the support structure fall under the action of gravity in a pivoting from a horizontal position into a vertical position above the container”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
“holding means” in claim 5.
“means for estimating” in claim 9
	Claim element “holding means” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  A review of the specification states “According to a preferred embodiment of the invention, the adjustment means comprises a holding means, preferably in the form of an electromagnet” para. [0020]. Therefore, for purposes of examination, the examiner is interpreting the corresponding structure of the “holding means” to be any structure that includes an electromagnet or equivalents thereof to achieve the intended function of holding.
	Claim element “means for estimating” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification states “According to a preferred embodiment of the invention, the system comprises a means for estimating the film thickness of a sample layer deposited on the support structure, e.g. by IR adsorption, interferometry, or quartz microbalance” para [0024].  Applicants further state “Preferably, the film thickness is estimated by visual inspection via a camera, which can be arranged in any location that is suitable for inspecting said thickness” [0059].  Therefore, the Examiner is interpreting the “means for estimating” to be an IR adsorption, interferometry, quartz microbalance measurements, or a camera as described in paragraphs [0024, 0059] of the instant specification, or equivalents thereof.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“adjustment means” in claims 4 and 5.  For purposes of examination, the Examiner is interpreting the adjustment means broadly as any structure capable of being adjusted.
“movement generating means” in claims 8 and 15. For purposes of examination, the Examiner is interpreting the “movement generating means” broadly as any structure capable of generating movement.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8, 9, 12, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 8 refers to “the transfer mechanism comprises a movement generating means that is configured to move the second adapter downwards when the first adapter and the support structure are positioned above the container in said vertical position”.  Claim 8 is dependent from claim 1 which has been amended to recite “the transfer mechanism comprises a switch that is closed by the assembly in the vertical position activating the transfer mechanism to move the assembly downwards after said pivoting”.  It is unclear if the transfer mechanism is moving the assembly, as required by claim 1, or if the transfer mechanism is moving the second adapter, as required by claim 8.  Perhaps Applicant(s) are intending for the movement generating means to be configured to move the assembly comprising the second adapter, the first adapter, and the support structure downwards when the assembly is positioned above the container in said vertical position?

Claim 9 is refers to “the film thickness of a sample layer”.  Claim 9 is dependent from claim 1.  Claim 1 recites “a sample” in line 5.  Claim 1 does not refer to “a film thickness”.  Accordingly, “the film thickness of a sample layer” lacks antecedent basis and it is unclear what Applicant(s) are referring to as the film thickness of a sample layer.  Perhaps Applicant(s) intend to recite “a film thickness of the sample layer”?

Claim 18 lines 10-17 refer to “a transfer mechanism that is configured to be connected via a second adapter … the second adapter being held by a magnet of the transfer mechanism, which magnet releases the second adapter when the second adapter is connected to the first adapter, and wherein the transfer mechanism comprises a hinge to pivot the first and the second adapter and the support structure into a vertical position above a container after the magnet has released the second adapter”.  It is unclear as to the structural relationship between the transfer mechanism, the magnet, the second adapter, the first adapter, and the hinge such that the transfer mechanism can release the second adapter when the first and second adapter are connected and simultaneously pivoting about a hinge.  In other words, if the second adapter and the transfer mechanism are connected by a magnet and the magnet releases the second adapter, then the transfer mechanism and second adapter would no be longer connected.  Therefore the first and second adapter and the support structure would not be capable of pivoting about a hinge since the transfer mechanism would be physically disconnected from the first and second adapter.  How is the magnet configured to the second adapter and transfer mechanism?  How is the hinge configured with respect to the transfer mechanism, the second adapter and the first adapter?  How does connecting the second adapter and the first adapter release the magnetic attraction between the transfer mechanism and the second adapter?   

Claim 12 refers to “a small volume”.  The term “small” is a relative term and it is unclear what would or would not be considered a “small volume” (See MPEP 2173.05b) which renders 

Claim 18 line 18 refers to “the assembly” which lacks antecedent basis because there is not earlier recitation in the claim language with respect to “an assembly” and it is unclear what would or would not comprise the assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carragher et al. (WO 2013/109406; Pub. Date: Jul. 25, 2013; already of record - where US 2014/0360286; Pub. Date: Dec. 11, 2014; already of record - is used as the corresponding document) in view of Bellare et al. (US Patent No. 4,753,887; Date of Patent: Jun. 28, 1988), and further in view of Nordmeyer et al. (US 2003/0152194; Pub. Date: Aug. 14, 2003; already of record).


Regarding claim 18, Carragher discloses a preparation system for preparing a sample for electron microscopy (Carragher; [0028]), comprising: 
a liquid handling system (Carragher; fig. 3A, (v), [0032]) comprising a dispensing head (Carragher; fig. 3B, (h) [0032]), wherein said liquid handling system is configured to aspirate and dispense a volume of a sample via the dispensing head (Carragher; [0028-0030]), 
a support structure that is configured to accommodate the sample (Carragher; fig. 3B, (g), [0002, 0032]), 
a first adapter configured to hold said support structure (Carragher; fig. 3A, (t), [0031]), 

Carragher does not teach a stage configured to place the support structure thereon such that the support structure is in thermal contact with the stage.
However, in another embodiment, Carragher teaches a stage to keep said support structure at a pre-defined temperature (Carragher teaches an environment cooling stage positioned on an X-Y stage for positioning the EM grid; fig. 5A, [0036-0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the preparation system of Carragher to further include the stage configured to support the structure such that the support structure is in thermal contact with the stage, as taught in another embodiment of Carragher, because Carragher teaches the multiple dispenses of a sample can be conducted on the same grid at different ambient and sample conditions (Carragher; [0037]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Carragher teaches the preparatory system with various embodiments for preparing a sample (Carragher; [0031, 0037]). 
Modified Carragher does not teach the transfer mechanism is configured to be connected via a second adapter of the transfer mechanism to the first adapter, the second adapter being held by a magnet of the transfer mechanism, which magnet releases the second adapter when the second adapter is connected to the first adapter.
However, Bellare teaches the analogous art of a preparation system for preparing a sample for electron microscopy (Bellare; fig. 1, col. 2 lines 4-7) comprising a transfer arm (Bellare; fig. 1, #22, col. 4 lines 27-30), a first adapter (Bellare; fig. 1, #63, col. 6 lines 10-14) wherein the transfer mechanism is configured to be connected via a second adapter of the transfer 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transfer mechanism of modified Carragher with the transfer mechanism configured to be connected via a second adapter connected to the transfer mechanism to the first adapter, the second adapter being held by a magnet to the transfer arm, as taught by Bellare, because Bellare teaches the transfer arm comprising the first and second adapter, wherein the second adapter is configured to be connected to the transfer arm via a magnet allows the first adapter to be precisely mounted to the transfer mechanism (Bellare; col. 6 lines 14-18).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Carragher and Bellare both teach a preparation system for preparing a sample for electron microscopy (Bellare; fig. 1, col. 2 lines 4-7) comprising a transfer arm (Bellare; fig. 1, #22, col. 4 lines 27-30), and a first adapter (Bellare; fig. 1, #63, col. 6 lines 10-14).
Modified Carragher does not teach the transfer mechanism comprises a hinge to pivot the first and second adapter and the support structure after the magnet has released the second adapter, and to move the assembly downwards after said pivoting.
However, Nordmeyer teaches the analogous art of a preparation system for preparing a specimen (Nordmeyer; fig. 9A, #900, [0123-0125]) having a transfer mechanism (Nordmeyer; fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plunger assembly of Carragher, with transfer mechanism having the hinge that rotates 90ᴼ above the container containing a liquid cryogen and pivots into a vertical position, as taught by Nordmeyer, because Nordmeyer teaches the transfer mechanism that pivots into a vertical position transfers the support structure configured to accommodate the sample from the container containing a liquid cryogen to an analysis position (Nordmeyer; figs. 9A-G, [0140-0145]).  The modification resulting in the plunger assembly of Carragher being capable of pivoting the first adapter together with the support structure into a vertical position above the container and to move the first adapter and the support structure downwards after said pivoting so that the sample on the support structure contacts the cryogen in the container. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Carragher and Nordmeyer both teach a preparation system for preparing a specimen (Nordmeyer; fig. 9A, #900, [0123-0125]) having a transfer mechanism (Nordmeyer; fig. 9A, #800, #918, #920, #922, #924, #926, [0127]), and a first adaptor (Nordmeyer; fig. 8, #845, [0120]) configured to hold a support structure (Nordmeyer; fig. 8, #100, [0090]) that is configured to accommodate a sample (Nordmeyer; fig. 1, #110, [0090]) and a container containing a liquid cryogen (Nordmeyer; fig. 9A, #908, [0126]).

Response to Amendment
Applicant(s) argue on pages 9-10 of their remarks that the amended specification and drawings have overcome the previously set forth specification and drawing objections in the Final Rejection mailed on 10/20/2020.  The Examiner agrees and the previous specification and drawing objections are withdrawn.

Applicant(s) arguments on pages 10-11 towards the 103 rejection of claims 1, 4-5, and 14-16 over Carragher in view of Yokoi, and further in view of Nordmeyer, as well as claims 6-8 further in view of Lihl have been fully considered and are persuasive.  Accordingly, the rejection of claims 1, 4-5, 8-12, and 14-16 has been withdrawn.  The Examiner notes that claims 6-7 have been cancelled. 

Applicant(s) arguments on page 11 towards claim 17 have been fully considered and are persuasive.  

Applicant(s) arguments on page 11 towards claim 18 have been fully considered.  Applicant(s) argue that none of the prior art documents teach a second adapter being held by a magnet of the transfer mechanism, which magnet releases the second adapter when the second adapter is connected to the first adapter, and wherein the transfer mechanism comprises a hinge to pivot the first and the second adapter and the support structure into a vertical position above a container after the magnet has released the second adapter.  The examiner agrees that none of the cited references in Applicant(s) remarks teach the limitations of newly added claim 18.  However, Applicant(s) arguments do not apply to the current grounds of rejection which include references not previously considered by Applicant(s).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to Applicant(s) disclosure include:
Persoon (US Patent No. 8,754,384) teaches a preparatory system having a stage for supporting a support structure.
Smith (US 2005/0107917) teaches a robotic manipulator for preparing a grid for TEM analysis. 

Allowable Subject Matter
Claims 1, 4-5, 8-12, and 14-17 are allowable. 

In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a preparation system for preparing a sample for electron microscopy comprising a transfer mechanism configured to be connected to a first adapter holding a support structure with a sample thereon, wherein the transfer mechanism comprise a hinge configured to let the first adapter fall under the action of gravity in a pivoting motion from a horizontal position into a vertical position above a container.  The transfer mechanism being further configured to move the first adapter and support structure downwards after pivoting to contact the support structure with a cryogen inside of the container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798